Name: Commission Regulation (EEC) No 651/91 of 18 March 1991 fixing, for the seventh 12-month period, amounts for the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 72/30 Official Journal of the European Communities 19. 3. 91 COMMISSION REGULATION (EEC) No 651/91 of 18 March 1991 fixing, for the seventh 12-month period, amounts for the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The amount of the levy referred to in Article 1 (1 ) of Regulation (EEC) No 857/84 is fixed for the seventh 12-month period at ;  ECU 30,83 per 100 kilograms of milk end/or milk equivalent where formula A or formula B is applied,  ECU 20,11 per 100 kilograms of milk and/or milk equivalent where there is direct sale for consumption . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector ('), as last amended by Regulation (EEC) No 306/91 (2), and in particular Article 11 (a) thereof, Whereas Article 5c of Council Regulation (EEC) No 804/68 (3), as last amended by Regulation (EEC) No 3641 /90 (4) instituted a levy payable by every producer or purchaser of milk or other milk products on quantities exceeding an annual reference quantity ; whereas rates for this levy are set in Article 1 of Regulation (EEC) No 857/84 ; Whereas, pursuant to Article 11 of Regulation (EEC) No 857/84, the Commission must state amounts for the levy, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be -binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 90, 1 . 4. 1984, p. 13 . 2) OJ No L 37, 9 . 2. 1991 , p. 4. (3) OJ No L 148 , 28 . 6. 1968, p. 13. 0 OJ No L 362, 27 . 12. 1990, p. 5.